Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Qihui Huang appeals the district court’s order denying her motion for an extension of time in which to file a second motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Huang v. Culpepper, No. 8:10-cv-00089-DKC (D.Md. Apr. 20, 2011). We deny all of Huang’s pending motions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.